         Case 5:19-cv-00400-HSP Document 62 Filed 09/21/20 Page 1 of 23




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                           :
NACHAY MALDONADO-TORRES,                   :
                                           :     CIVIL ACTION
                           Plaintiff       :
    v.                                     :     NO. 19-0400
                                           :
CUSTOMIZED DISTRIBUTION                    :
SERVICES, INC.,                            :
                                           :
                           Defendant.      :
__________________________________________:

Henry S. Perkin, M.J.                                                         September 21, 2020

                                        MEMORANDUM

               Presently before the Court are Defendant’s Motion for Summary Judgment (ECF
No. 34), Plaintiff’s Response in Opposition to Defendant’s Motion for Summary Judgment (ECF
No. 35), Defendant’s Reply Brief in Support of its Motion for Summary Judgment (ECF No. 38),
and Plaintiff’s Sur-Reply in Further Opposition to Defendant’s Motion for Summary Judgment
(ECF No. 44). For the reasons set forth below, the Motion for Summary Judgment is DENIED.

  I. FACTUAL BACKGROUND
           A. Plaintiff’s Employment

              On June 30, 2014, Plaintiff Nachay Maldonado-Torres began working for
Customized Distribution Services, Inc. (“CDS”) in its Breinigsville, Pennsylvania distribution
center. (ECF No. 34-1 ¶ 3; ECF No. 35-1 ¶ 3.) CDS provides, inter alia, warehousing and
logistics services to a variety of customers. (ECF No. 34-1 ¶ 2.) The Breinigsville facility ships
consumer goods products to a variety of large retailers throughout the county. Id.
              The parties dispute the exact title of Plaintiff’s position. Defendant contends that
Plaintiff worked as, and applied for a position as, a “Warehouse Operator.” (ECF No. 34-1 ¶ 3.)
Plaintiff maintains that her badge read “Forklift Operator” and believes that to have been her
title. (ECF No. 35-1 ¶ 3). Regardless of Plaintiff’s title, her general duties included unloading
trucks and collecting boxes and cases of products that were stored in the warehouse and then
shipped to customers. (ECF No. 35 at 1.) At times, Plaintiff performed the more physically


                                                 1
             Case 5:19-cv-00400-HSP Document 62 Filed 09/21/20 Page 2 of 23




demanding task of “case picking” where she was required to travel around the distribution
center and pick cases from pallets to assemble a customer’s order. (ECF No. 34-1 ¶ 6; ECF No.
35-1¶ 6; ECF No. 35 at 1.) Plaintiff’s responsibilities also included operating machinery, such as
forklifts, to pick up and move merchandise around the distribution center. (ECF No. 34-1 ¶ 7;
ECF No. 35 at 1.)1 Plaintiff’s then-supervisor, Jeffrey Passaro2, testified that a significant part of
Defendant’s business entailed completing work with a forklift and that Defendant had tasks that
needed to be completed with a forklift on a daily basis. (ECF No. 35-1 ¶ ¶ 5-6.)
                 According to the “Warehouse Operator” sample job description submitted by
Defendant, physical demands of the position required the employee to regularly: sit for extended
periods of time; use hands to finger, handle, touch or manipulate items; speak and/or hear, stand
for extended periods, walk, and reach with hands or arms; occasionally stoop, kneel, or crouch;
lift up to fifty (50) pounds repeatedly; and stoop, reach, kneel, twist, and walk which include
handling cases of product. (ECF No. 34-3 at 193.) The description specifies that “[r]easonable
accommodations may be made to enable individuals with disabilities to perform the essential
functions.” Id. Plaintiff affirmed that, when required to lift merchandise manually, she would lift
packages ranging from ten (10) to fifty (50) pounds. (ECF No. 34-1 ¶ 9: ECF No. 35-1 ¶ 9.) If an
employee could not lift a box, they had the option to ask a coworker for help and could utilize
pallet jacks for case picking. (ECF No. 35-1 ¶ ¶ 8-9.)

              B. Wrist Injury and Light Duty

                  On September 24, 2014, Plaintiff injured her wrist while working. (ECF No. 34-1
¶ 13; ECF No. 35-1¶ 13.) After an evaluation, Plaintiff’s medical provider allowed her to return
to work with the following restrictions: no pushing, pulling, or lifting greater than ten (10)


         1
            Consistent with the “Warehouse Operator” sample job description, “essential duties and responsibilities”
of the position included: comply with the Company’s attendance/tardiness standards; operate several types of
forklifts to load and unload products in a safe and accurate manner; maintain a competency and certification
concerning the safe operation of the different forklifts; operate various types of equipment in the warehouse,
including RF Scanners and Pallet Jacks; pick orders for transport; maintain an inventory of all products and verify
that the correct quantity is being shipped to clients; stack products in the appropriate location; assess all products
and pallets and notify supervisor of damage; work on scheduled shifts and overtime; perform the receiving, loading,
and order selection process as assigned by the Operations Supervisor and/or Manager; comply with established
procedures concerning equipment inspection an sign-out; assist with the training of newly hired personnel;
participate with the general housekeeping of warehouse daily; and comply with company policies, procedures, and
expected standards of behavior. (ECF No. 34-3 at 193.)
          2
            As discussed further below, Plaintiff reported to multiple supervisors including Jeffrey Passaro and
Manny Coble.


                                                          2
         Case 5:19-cv-00400-HSP Document 62 Filed 09/21/20 Page 3 of 23




pounds; no use of vibrating hand, power, or air tools; and no pinching or performing tight fist,
gripping activities. (ECF No. 35-11at 12.) Defendant accommodated Plaintiff’s restrictions with
light duty work which included tasks such as: labeling products, doing inventory, verifying
pallets in the checker, helping in the Rack 10 section of the warehouse, doing displays, and
helping the clerks with documentation that drivers needed. (ECF No. 34-1 ¶ 25; ECF No. 35-1 ¶
25; ECF No. 35 at 3.) While on light duty, Defendant did not require Plaintiff to case pick. (ECF
No. 35 at 3.) On January 6, 2015, Plaintiff’s provider released her to work without restrictions
relating to her wrist injury. (ECF No. 35-11 at 2.)

           C. Plaintiff’s Pregnancy

               In December 2014, Plaintiff learned that she was pregnant via a home pregnancy
test. (ECF No. 35-1 ¶ 31.) Plaintiff testified that, when she called her physician’s office to
schedule her first prenatal appointment, the person to whom she spoke informed her that she
should not lift greater than twenty-five (25) pounds due to her pregnancy. (ECF No. 34-1 ¶ 36;
ECF No. 35-1 ¶ 34.) On January 5, 2015, Plaintiff notified Martha Vargas, Human Resources
Representative, that she was pregnant. (ECF No. 34-1 ¶ 40; ECF No. 35-1 ¶ 40.) According to
Plaintiff, she inquired as to whether she would need to provide Defendant with a certification of
her pregnancy and restrictions. (ECF No. 35-1 ¶ 34.) Because Plaintiff was already on light duty
due to her wrist injury, Vargas responded that Plaintiff would not need to provide any such
certification. Id. Vargas testified that, during this conversation, Plaintiff brought up the topic of
leave under the Family and Medical Leave Act (“FMLA”) and told Vargas that she would let her
know whether she would request such leave in connection with her pregnancy. (ECF No. 34-1 ¶
40.) Plaintiff disputes this as she claims that she had no prior knowledge of what FMLA was.
(ECF No. 35-1 ¶ 40.)

               On January 7, 2015, Plaintiff visited a hospital for abdominal pain. (ECF No. 34-1
¶ 30; ECF No. 35-1 ¶ 30.) Plaintiff’s patient visit summary confirmed that she was in her first
trimester of pregnancy and released her to work without specifying any restrictions due to her
pregnancy. (ECF No. 34-1 ¶¶ 31-32.) The following day, Plaintiff returned to CDS and provided
her supervisor, Manny Coble, with a certification from her hospital visit indicating that she was
pregnant. (ECF No. 34-1 ¶¶ 42-44; ECF No. 35-1 ¶¶ 42-44; ECF No. 35 at 3.) Plaintiff further
notified Coble that she no longer had light duty restrictions due to her wrist injury. Id. Coble



                                                   3
           Case 5:19-cv-00400-HSP Document 62 Filed 09/21/20 Page 4 of 23




subsequently assigned Plaintiff to case picking for the day and she requested a different task.
(ECF No. 34-1 ¶ 43; ECF No. 35-1 ¶ 44.) In response to Coble inquiring about the reason for this
request, Plaintiff responded that she was pregnant and could not lift more than twenty-five (25)
pounds. (ECF No. 34-1 ¶ 44; ECF No. 35-1 ¶ 44.) Plaintiff testified that she then asked Coble if
she would need a note from her physician confirming her lifting restrictions and he replied that
he would have to find out as pregnancy was “something personal.” (ECF No. 35-1 ¶ 45.)

               Plaintiff then met with Sherry Nakata, Operations Manager, and Jeffrey Passaro
in Nakata’s office. (ECF No. 34-1 ¶ 45; ECF No. 35-1 ¶ 45.) Passaro asked Plaintiff why she had
requested a different assignment and she answered that case picking requires lifting more than
twenty-five (25) pounds, an activity that she could not do because of her pregnancy. Id. At that
point, Nakata told Plaintiff that they did not have light duty assignments available to
accommodate Plaintiff’s restrictions. (ECF No. 34-1 ¶ 46; ECF No. 35-1 ¶ 46.) In her deposition,
Nakata stated that, even though she knew during the meeting that there were no light duty
assignments available for Plaintiff, she verified this assertion by checking with the warehouse
managers and supervisors afterwards. (ECF No. 34-1 ¶¶ 46-47.) Plaintiff testified that Nakata
also informed her that the reason they could not accommodate her request was that Defendant
granted light duty only to those who sustained work-related injuries and that, because pregnancy
was something personal, they would not accommodate her request for a personal reason. (ECF
No. 35-1 ¶ 46.) Plaintiff further swore that Passaro confirmed this statement. (ECF No. 35-1 ¶¶
16, 46.)

               At the end of the meeting, Nakata testified that she spoke with Travis Gaito,
Human Resources Manager, relaying the information she learned and affirming that she did not
have any light duty work assignments available for Plaintiff. (ECF No. 34-1 ¶ 48.) Gaito
confirmed that Nakata could send Plaintiff home for the day so Nakata instructed Plaintiff to
“punch out” of work early and leave. (ECF No. 34-1 ¶ 49; ECF No. 35-1 ¶ 49.)

            D. FMLA

               On January 12, 2015, Nakata instructed Plaintiff to come to her office to obtain
FMLA paperwork. (ECF No. 34-1 ¶ 52; ECF No. 35-1 ¶ 52.) According to Plaintiff’s deposition,
Nakata informed Plaintiff that FMLA leave was the only option Defendant could provide to
Plaintiff as Defendant could not accommodate Plaintiff’s light duty request due to her “personal


                                                 4
            Case 5:19-cv-00400-HSP Document 62 Filed 09/21/20 Page 5 of 23




situation” of pregnancy. (ECF No. 35-1 ¶ 52.) Plaintiff further testified that, although she had no
knowledge of FMLA and did not apply for leave on her own, Nakata had processed Plaintiff’s
FMLA paperwork and presented it to her in a sealed envelope. Id. When receiving the
documents, Plaintiff told Nakata that she did not want to take a leave of absence. Id. Despite this,
Nakata instructed Plaintiff to deliver the envelope directly to her physician and return to Nakata
sealed. Id.3 On the day Plaintiff received the FMLA paperwork, Nakata testified that she did not
recall whether there was any light duty work available for Plaintiff nor did she recall checking
whether any such work was available. (ECF No. 35-1 ¶ 19.)

                 Plaintiff visited Seasons of Life Obstetrics and Gynecology on January 13, 2015
and January 23, 3015 and was treated by Dr. Stephanie Eckert on both occasions. (ECF No. 34-1
¶ 53; ECF No. 35-1 ¶ 53.) Dr. Eckert completed Plaintiff’s FMLA paperwork during these visits
and indicated that, based on Plaintiff’s job description and essential employee functions, she was
unable to lift fifty (50) pounds repeatedly due to her pregnancy. (ECF No. 34-3 at 210.) Dr.
Eckert further noted that Plaintiff could return to work on April 1, 2015 with lifting restrictions
and then be released from restrictions “after post-partum.”4 Id. In the section “ADDITIONAL
INFORMATION,” Dr. Eckert wrote that Plaintiff was “available to work, willing to work, but
medically cannot lift, push or pull (without assistance/pallet jack/hand jack) > 25 lbs.” Id. at 211.

                 Sometime before January 26, 2015, Plaintiff returned the sealed envelope to
Martha Vargas. (ECF No. 34-1 ¶ 58; ECF No. 35-1 ¶ 58.) Plaintiff testified that she asked
Vargas why she was being made to take FMLA leave despite being able to work and Vargas
responded, “that’s what [Defendant] decided.” (ECF No. 35 at 5-6.) On February 6, 2015, Travis
Gaito informed Plaintiff, via letter, that CDS had approved her FMLA leave from January 9,
2015 through April 12, 2015. (ECF No. 34-1 ¶ 59; ECF No. 35 at 6.)

                 During Plaintiff’s leave, light duty assignments were available. (ECF No. 34-1 ¶
71; ECF No. 35-1 ¶ 71.) Defendant provided light duty to two CDS employees, Wilfredo Reyes
and Ruthann Brooks, who each had medical restrictions at the time. (ECF No. 34-1 ¶ 72; ECF



        3
            With respect to the meeting between Plaintiff and Nakata regarding FMLA, Defendant claims only that
Plaintiff “came into CDS to pick up some documents related to FMLA leave from Ms. Nakata” on January 12,
2015. (ECF No. 34-1 ¶ 52.)
          4
            Where the FMLA form asked for the probable duration of condition, Dr. Eckert wrote “[Expected
delivery date]: 7/24/15 + 6-8 wk postpartum depending on delivery.” (ECF No. 34-3 at 210.)


                                                        5
         Case 5:19-cv-00400-HSP Document 62 Filed 09/21/20 Page 6 of 23




No. 35-1 ¶ 72.) Brooks was not permitted to lift, carry, push, or pull over fifteen (15) pounds,
climb, operate a forklift or pallet jack, and was required to limit bending and twisting at the waist
and reaching to less than four times per hour. (ECF No. 35-14.) On February 20, 2015, she
received a modified duty job offer assigning her to scanning pallets. Id. Reyes could not lift,
carry, push, or pull over five (5) pounds, operate a forklift or pallet jack, and was required to
limit bending and twisting at the waist, reaching, squatting, climbing, and kneeling to less than
four times per hour. (ECF No. 35-15.) On February 26, 2016, Reyes similarly received a
modified duty job offer assigning him to scanning pallets. Id. In her deposition, Nakata
acknowledged that Plaintiff could have performed the assignment of scanning pallets with her
pregnancy-related restrictions. (ECF No. 35-1 ¶ 30.)

                On April 9, 2015, Dr. Mary Greiss-Coult of Seasons of Life completed a return to
work note for Plaintiff indicating that Plaintiff could return to work immediately with the
following limitations: patient cannot lift, push or pull over twenty-five (25) pounds; patient
cannot bend or climb. (ECF No. 34-3.) After receiving the note, Defendant sent Plaintiff a letter
on April 17, 2015 requesting that her physician fill out a questionnaire with additional
information. (ECF No. 35-6.) Dr. Eckert filled out the form, indicating that Plaintiff could not
lift, push and/or pull over twenty-five (25) pounds, bend, or climb, and may require a break if
standing for an extended period of time. (ECF No. 35-7.) In noting potential accommodations
that may help Plaintiff perform her position, Dr. Eckert wrote “assistance with push, pull and
lifting duties” and “position that may require sedentary activities.” Id. Plaintiff thereafter emailed
the completed questionnaire to Travis Gaito. (ECF No. 34-1 ¶ 69; ECF No. 35-1 ¶ 69.) The
following day, Plaintiff emailed Martha Vargas to inquire about the status of her job. (34-3 at
240.)

            E. Plaintiff’s Termination and Charge of Discrimination

                On May 13, 2015, Gaito sent a letter to Plaintiff terminating her employment with
Defendant. (ECF No. 35-9.) In the letter, Gaito stated that Defendant did not have any open
positions that Plaintiff was qualified for that also met her current restrictions. Id. The letter
further noted that, because Defendant was not able to accommodate Plaintiff, her last day of
employment would be May 13, 2015. Id. Lastly, the letter informed Plaintiff that, though she had
zero (0) hours left of job-protected leave under the FMLA as of April 13, 2015, Defendant had



                                                   6
         Case 5:19-cv-00400-HSP Document 62 Filed 09/21/20 Page 7 of 23




provided additional job-protected leave under the ADA from April 13, 2015 through May 13,
2015. Id. In her deposition, Sherry Nakata testified that, though she responded to an email from
Gaito indicating that there was no work that Plaintiff could perform pursuant to her job
restrictions, she could not recall any of the steps she took to evaluate whether there was work
available that could meet those restriction. (ECF No. 35-1 ¶ 32; Nakata Dep. 75:6-76:9.)

               While on FLMA leave Plaintiff filed a charge of discrimination with the
Pennsylvania Human Relations Commission (“PHRC”) on February 5, 2015. (ECF No. 35-16.)
In her complaint, Plaintiff alleged pregnancy discrimination based on Defendant’s refusal to
accommodate her pregnancy-related restrictions. Id. Following her termination, on July 14, 2015
Plaintiff filed a second Charge of Discrimination against Defendant. (ECF No. 44 at 4.)

 II. PROCEDURAL HISTORY

               On January 28, 2019, Plaintiff filed the underlying lawsuit, asserting two claims:
Count I: Title VII – Sex/Pregnancy Discrimination, Retaliation, and Count II: PHRA –
Sex/Pregnancy Discrimination, Retaliation. (ECF No. 1.) Defendant filed its answer on March
11, 2019, denying that it violated Title VII, the PHRA, or any other statue or law. (ECF No. 7.)

               Defendant filed its Motion for Summary Judgment on all claims on December 23,
2019. (ECF No. 34) On January 13, 2020, Plaintiff filed her Response in Opposition to the
Motion for Summary Judgment. (ECF No. 35.) The Court granted Defendant leave to file a
Reply Brief, and Plaintiff leave to file a Sur-Reply, which were filed, respectively, on January
24, 2020 and February 13, 2020. (ECF Nos. 38, 44.)

III. LEGAL STANDARD

               Summary judgment is appropriate where the record and evidence, taken in the
light most favorable to the non-moving party, show “that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
The essential inquiry is “whether the evidence presents a sufficient disagreement to require
submission to the jury or whether it is so one-sided that one party must prevail as a matter of
law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-252 (1986). The moving party has the
initial burden of informing the court of the basis for the motion and identifying those portions of
the record that demonstrate the absence of a genuine issue of material fact. Celotex Corp. v.



                                                 7
         Case 5:19-cv-00400-HSP Document 62 Filed 09/21/20 Page 8 of 23




Catrett, 477 U.S. 317, 323 (1986). An issue is genuine only if there is a sufficient evidentiary
basis on which a reasonable jury could find for the non-moving party. Anderson, 477 U.S. at
249. A factual dispute is material only if it might affect the outcome of the suit under governing
law. Id. at 248.

               To defeat summary judgment, the non-moving party cannot rest on the pleadings,
but rather, that party must cite “to particular parts of materials in the record” showing that there
is a genuine dispute for trial. Fed. R. Civ. P. 56(c). Similarly, the non-moving party cannot rely
on unsupported assertions, conclusory allegations, or mere suspicions in attempting to survive a
summary judgment motion. Williams v. Borough of West Chester, 891 F.2d 458, 460 (3d Cir.
1989) (citing Celotex, 477 U.S. at 325). The non-moving party has the burden of producing
evidence to establish prima facie each element of its claim. Celotex, 477 U.S. at 322-323. If the
court, in viewing all reasonable inferences in favor of the non-moving party, determines that
there is no genuine dispute as to any material fact, then summary judgment is proper. Id. at 322;
Wisniewski v. Johns-Manville Corp., 812 F.2d 81, 83 (3d Cir. 1987). When the non-moving
party will bear the burden of proof at trial, the moving party’s burden can be “discharged by
‘showing’ - that is, pointing out to the District Court - that there is an absence of evidence to
support the non-moving party’s case.” Jones v. Indiana Area Sch. Dist., 397 F. Supp.2d 628,
642 (W.D. Pa. 2005) (quoting Celotex, 477 U.S. at 325).

IV. DISCUSSION
           A. Discrimination

               Title VII of the Civil Rights Act of 1964 prohibits an employer from
discriminating “because of” or “on the basis of” sex, among other protected classes. See 42
U.S.C. § 2000e-2. In 1978, Congress enacted the Pregnancy Discrimination Act (“PDA”),
amending Title VII’s definition section to define the terms “because of sex” and “on the basis of
sex” to include “because of or on the basis of pregnancy, childbirth, or related medical
conditions.” 42 U.S.C.A. § 2000e(k). The PDA further amended Title VII to specify that women
affected by pregnancy, childbirth, or related medical conditions “shall be treated the same for all
employment-related purposes . . . as other persons not so affected but similar in their ability or
inability to work.” Id. The Pennsylvania Human Relations Act (“PHRA”) similarly makes it
unlawful for an employer to discriminate against an employee on the basis of sex, which includes


                                                  8
             Case 5:19-cv-00400-HSP Document 62 Filed 09/21/20 Page 9 of 23




pregnancy, childbirth, and other related medical conditions. See 43 Pa. Stat. Ann. § 955(a); see
also Cerra v. East Stroudsburg Area Sch. Dist., 299 A.2d 277, 279-80 (Pa. 1973). When a
plaintiff alleges violations of Title VII and the PHRA, both claims are subject to the same
analysis. See Gomez v. Allegheny Health Servs., Inc., 71 F.3d 1079, 1083–84 (3d Cir.1995)
(noting that PHRA and Title VII are interpreted similarly); Kelly v. Drexel Univ., 94 F.3d 102,
105 (3d Cir. 1996) (Pennsylvania courts generally interpret the PHRA in accord with its federal
counterparts); Ogden v. Keystone Residence, 226 F. Supp. 2d 588, 597 (M.D. Pa. 2002) (stating
that the standards of proof for PHRA claim are “identical to the standards of proof for a Title VII
case”). Accordingly, this Court will address Plaintiff’s claims under Title VII and the PHRA
pursuant to the Title VII standards.

                  Plaintiff contends that Defendant failed to accommodate her restrictions, and
subsequently terminated her, due to Plaintiff’s pregnancy. In advancing her claim, Plaintiff
proceeds under a “disparate treatment” theory. Disparate treatment is a form of intentional
employment discrimination which “occurs when an employer singles out a person or a group of
employees and treats them differently than other employees who do not share the same protected
classification.” Brown v. Aria Health, No. CV 17-1827, 2019 WL 1745653, at *5 (E.D. Pa. Apr.
17, 2019)(citing Ricci v. DeStefano, 557 U.S. 557 (2009)). Disparate treatment discrimination is
proven by either using “direct evidence of intent to discriminate or using indirect evidence from
which a court could infer intent to discriminate.” Doe v. C.A.R.S. Prot. Plus, Inc., 527 F.3d 358,
364 (3d Cir. 2008). If a plaintiff relies on indirect evidence to prove discrimination, the claim is
analyzed under the burden shifting framework provided by McDonnell Douglas Corp. v. Green,
411 U.S. 792 (1973).5 Kautz v. Met-Pro Corp., 412 F.3d 463, 465 (3d Cir. 2005).


         5
            Plaintiff contends that the record establishes discrimination through both direct and indirect evidence.
Evidence is direct when it “would prove the prohibited intent without resort to an inference or presumption.” U.S.
Equal Employ. Opportunity Comm'n v. Bob Evans Farms, LLC, 275 F.Supp.3d 635, 651 (W.D. Pa. 2017) (citing
Torre v. Casio, Inc., 42 F.3d 825, 829 (3d Cir. 1994)). In order to constitute direct evidence, “the evidence must
demonstrate that the ‘decision makers placed substantial negative reliance on an illegitimate criterion in reaching
their decision.’” Anderson v. Consol. Rail Corp., 297 F.3d 242, 248 (3d Cir. 2002) (citations omitted.)
          In the context of disparate treatment based on pregnancy, an example of evidence that would be considered
“direct” is found in Bob Evans where the plaintiff, a pregnant employee, was removed from the automatic shift
scheduling process. Bob Evans, 275 F.Supp.3d at 642. The plaintiff’s manager testified that removal was due to
employee's “imminent” need for leave, but the plaintiff had not requested leave. Id. at 655. The Court found that
evidence, specifically the manager’s testimony, made clear that the reason for the decision to remove the plaintiff
from automatic scheduling was because she was pregnant and he believed her need for leave because of childbirth
(and nothing else) was imminent. Id. In the instant case, as discussed further in this Court’s analysis, Plaintiff has
presented evidence from which the trier of fact must infer discrimination on the basis of pregnancy from


                                                          9
          Case 5:19-cv-00400-HSP Document 62 Filed 09/21/20 Page 10 of 23




                  Under the McDonnell Douglas framework, the plaintiff has the initial burden of
establishing a prima facie case of discrimination. See 411 U.S. at 802. If she carries her burden,
the employer must have an opportunity “to articulate some legitimate, non-discriminatory
reason[s] for” the adverse employment action. Id. If the employer articulates such reasons, the
plaintiff then has “an opportunity to prove by a preponderance of the evidence that the reasons ...
were a pretext for discrimination.” Young v. United Parcel Serv., Inc., 575 U.S. 206, 213 (2015).

                        i. Prima Facie Case

                  As discussed above, the second clause of the PDA states that “women affected by
pregnancy, childbirth, or related medical conditions shall be treated the same for all
employment-related purposes . . . as other persons not so affected but similar in their ability or
inability to work....” 42 U.S.C.A. § 2000e(k). In Young, the Supreme Court revised the plaintiff’s
prima facie showing under the McDonnell Douglas burden shifting framework in pregnancy
accommodation cases brought under this clause.6 Now, a plaintiff alleging that the denial of an
accommodation constituted disparate treatment under the PDA may make out a prima facie case
by showing that: (1) she belongs to the protected class, (2) she sought accommodation, (3) the
employer did not accommodate her, and (4) the employer did accommodate others “similar in
their ability or inability to work.” Young, 575 U.S. at 229.

                  With this framework in mind, we consider the evidence in the instant case. First,
the parties do not dispute that, as a pregnant woman, Plaintiff satisfied the first element of the
prima facie test. See 42 U.S.C. § 2000e(k) (“The term[ ] ‘because of sex’ ... include[s] ... because
of or on the basis of pregnancy ....”). Nor do the parties disagree that Plaintiff sought an
accommodation in the form of light duty work due to her pregnancy-related restrictions but was
denied such accommodation. Consequently, only the fourth prong of the test, whether the
employer did accommodate others similar in their ability or inability to work, remains in dispute
between the parties.




Defendant’s remarks. Accordingly, we analyze Plaintiff’s claim under the indirect evidence framework.
         6
           Traditionally, a plaintiff who sought to prove pregnancy discrimination by circumstantial evidence had to
demonstrate the following for a prima facie case: 1) the plaintiff was pregnant and her employer knew of her
condition; 2) the plaintiff was qualified for her position; 3) the plaintiff suffered an adverse action; and (4) there is
some nexus between her pregnancy and the adverse employment action that would permit a factfinder to infer
unlawful discrimination. C.A.R.S., 527 F.3d at 366 (3d Cir.).


                                                           10
        Case 5:19-cv-00400-HSP Document 62 Filed 09/21/20 Page 11 of 23




               Defendant argues that Plaintiff cannot identify anyone who it accommodated who
was similarly situated to her. (ECF No. 38 at 7.) Specifically, Defendant claims that Plaintiff’s
restrictions materially differed from those of Brooks and Reyes, the two individuals Defendant
accommodated with light duty while Plaintiff was out on FMLA leave. Id. While Plaintiff’s
doctor prohibited her completely from bending or climbing, Brooks and Reyes were able to do so
infrequently. (ECF No. 34-6 at 10.) As maintained by Defendant, the light duty assignments
provided to Brooks and Reyes “required bending and climbing, and bending, climbing, and/or
positioning around boxes of all sizes (some even larger than a person) to scan bar codes.” Id.
Thus, because Plaintiff was prohibited from climbing or bending, she was incapable of
performing this work. Id.

               Plaintiff contends that Brooks and Reyes, both non-pregnant employees who
sustained work-related injuries during the time that Plaintiff was on leave, were similarly situated
in their ability to work. (ECF No. 35 at 16.) Plaintiff further asserts that Brooks and Reyes had,
in fact, substantially more severe restrictions than Plaintiff’s pregnancy restrictions. Id. As noted
previously stated, Brooks was not permitted to lift, carry, push, or pull over fifteen (15) pounds,
climb, drive a forklift or pallet jack, and was required to limit bending and twisting at the waist
and reaching to less than four times per hour. (ECF No. 35-14.) Reyes could not lift, carry, push,
or pull over five (5) pounds, drive a forklift or pallet jack, and was required to limit bending and
twisting at the waist, reaching, squatting, climbing, and kneeling to less than four times per hour.
(ECF No. 35-15.) Both received a modified duty job offer assigning them to scanning pallets.

               Under the fourth prong, Plaintiff’s “showing is not an onerous burden and does
not require that those favored and disfavored were ‘similar in all but the protected ways.’” Dudhi
v. Temple Health Oaks Lung Ctr., No. CV 18-3514, 2019 WL 426145, at *6 (E.D. Pa. Feb. 4,
2019) (quoting Young, 575 U.S. at 228). “While ‘similarly situated does not mean identically
situated’, the plaintiff [and the comparators] must nevertheless be similar in ‘all relevant
respects.’” Opsatnik v. Norfolk S. Corp., 335 F. App'x 220, 222-23 (3d Cir. 2009) (citations
omitted).

               In Young, a case similar to the one before this Court, the plaintiff worked as a
UPS driver which required her to be able to lift up to seventy (70) pounds by herself. See 575
U.S. at 215. When she became pregnant, her doctor recommended that she not lift more than



                                                 11
        Case 5:19-cv-00400-HSP Document 62 Filed 09/21/20 Page 12 of 23




twenty (20) pounds during the first half of her pregnancy and ten (10) pounds during the second
half. Id. at 214. Young requested a temporary alternative work assignment, however, was told
she did not qualify for such assignment and, thus, could not return to work while pregnant as she
did not meet the lifting requirements. Id. at 215. UPS therefore required Young to take an
unpaid leave of absence until she returned to work, about two months after her baby was born.
Id.

                Young introduced evidence demonstrating that UPS had provided temporary
alternative work to several groups of individuals including: employees injured on the job;
employees disabled on the job (including those with resulting lifting limitations); those who had
lost their Department of Transportation certifications because of a failed medical exam, a lost
driver’s license (including an employee who had lost his license for driving under the influence),
or involvement in a motor-vehicle accident; and some employees who had been disabled off the
job. Id. at 216–17. The Supreme Court held that, given the evidence presented by Young, a
genuine dispute existed as to whether UPS gave more favorable treatment to at least some
employees “whose situation cannot reasonably be distinguished from Young’s.” Id. at 231.
Recently, the Eleventh Circuit explained that Young’s analysis of the fourth element means that,
in contrast to Title VII’s more general comparator analysis, “the comparator analysis under the
PDA focuses on a single criterion—one’s ability to do the job.” Durham v. Rural/Metro Corp.,
955 F.3d 1279, 1286 (11th Cir. 2020).

                Viewing the record in the light most favorable to the Plaintiff, this Court finds
that there is a genuine dispute as to whether Plaintiff was similarly situated in her “ability or
inability to work” as Brooks and Reyes. As Plaintiff notes, both Brooks and Reyes did have more
severe lifting restrictions than her as they could only lift, carry, push, or pull up to fifteen (15)
and five (5) pounds, respectively, whereas Plaintiff was limited in these activities to a maximum
of twenty-five (25) pounds. Brooks, similar to Plaintiff, could also not climb. However, whereas
Plaintiff could not bend at all, both Brooks and Reyes could do so “less than four times per
hour.” Defendant attempts to argue that Plaintiff could not perform the light duty assignments
provided to Brooks and Reyes as they “required bending and climbing, and bending, climbing,
and/or positioning around boxes of all sizes (some even larger than a person) to scan bar codes.”
Defendant cites to an August 8, 2017 certification of Sherry Nakata, Operations Manager, where
she provided this information, also attesting that this light duty did not meet Plaintiff’s


                                                   12
         Case 5:19-cv-00400-HSP Document 62 Filed 09/21/20 Page 13 of 23




restrictions. (ECF No. 34-3 at 108.) Nevertheless, Nakata testified in her October 28, 2019
deposition that, during the period Plaintiff was on FMLA leave, she could have performed the
duty of helping checkers by scanning pallets “if the position were available at that time.” (Nakata
Dep. 72:20-73:7.)
                Under these circumstances, a reasonable juror could fairly conclude that Plaintiff
Was similarly situated in her ability perform light duty work as Brooks or Reyes. Accordingly,
because there are genuine issues of material fact, Plaintiff has sufficiently created a triable issue
as to whether her Defendant did accommodate others “similar in their ability or inability to
work.”

                    ii. Defendant’s Articulated Reasons

                Because Plaintiff has met her burden of establishing her prima facie case, we turn
to Defendant’s proffered reasons for failing to accommodate, and subsequently firing, her. To be
a legitimate, non-discriminatory reason, it “normally cannot consist simply of a claim that it is
more expensive or less convenient to add pregnant women to the category of those whom the
employer accommodates.” Young, 575 U.S. 229. “The employer's burden at this stage is
relatively light: it is satisfied if the defendant articulates any legitimate reason for the [adverse
employment action]; the defendant need not prove that the articulated reason actually motivated
the [action].” Krouse v. Am. Sterilizer Co., 126 F.3d 494, 500–01 (3d Cir.1997) (internal
citations and quotations omitted).

                This Court finds that Defendant has satisfied this “relatively light” burden.
Defendant explains that it did not accommodate Plaintiff, and consequently terminated her,
because: “Ms. Maldonado-Torres could not physically perform her role as a warehouse operator,
CDS could not afford to hire someone to assist her in completing her job duties in her role as
warehouse operator, there were no light duty jobs available that met her medical restrictions, and
she had exhausted her job-protected leave.” (ECF No. 34-6 at 8.) Three of Defendant’s
justifications for its failure to accommodate and decision to terminate – (1) Plaintiff could not
physically perform all essential duties of a warehouse operator, (2) Plaintiff had exhausted her
job-protect leave, and (3) CDS could not afford to hire someone to assist Plaintiff – all stem
from its initial reasoning that there were no light duty assignments available that met Plaintiff’s
restrictions. Stated differently, these reasons do not independently justify the adverse



                                                  13
        Case 5:19-cv-00400-HSP Document 62 Filed 09/21/20 Page 14 of 23




employment actions, but do so in combination with the explanation that there were no light duty
jobs available. Thus, this Court focuses on that rationale for failing to accommodate, and
ultimately terminating, Plaintiff.

                   iii. Pretext

                Because Defendant has articulated a legitimate, nondiscriminatory reason for its
failure to accommodate and subsequent decision to terminate Plaintiff, the burden shifts back to
the Plaintiff to demonstrate that Defendant’s reason is pretextual. Fuentes v. Perskie, 32 F.3d
759, 764 (3d Cir. 1994). To defeat summary judgment at the pretext stage, a plaintiff must point
to record evidence from which a factfinder could reasonably either: (1) disbelieve the employer's
articulated legitimate reason; or (2) believe that an invidious discriminatory reason was more
likely than not a motivating or determinative cause of the employer's action. Id. (citations
omitted). In other words, ... a plaintiff who has made out a prima facie case may demonstrate
pretext by either (i) discrediting the proffered reasons, either circumstantially or directly, or (ii)
adducing evidence, whether circumstantial or direct, that discrimination was more likely than not
a motivating or determinative cause of the adverse employment action. Id.

                “To discredit the employer's proffered reason . . . the plaintiff cannot simply show
that the employer's decision was wrong or mistaken, since the factual dispute at issue is whether
discriminatory animus motivated the employer, not whether the employer is wise, shrewd,
prudent, or competent.” Id. at 765 (citations omitted). Rather, under the first prong, Plaintiff must
“demonstrate such weaknesses, implausibilities, inconsistencies, incoherencies, or
contradictions” in the proffered reasons “that a reasonable factfinder could rationally find them
‘unworthy of credence,’ and infer that Defendant did not act for the stated non-discriminatory
reasons.” Id. For the reasons below, we find that there is sufficient evidence in the record to raise
a genuine dispute of material fact regarding whether Defendant’s justification is pretextual.

                First, Plaintiff testified in her deposition that, during her January 8, 2015 meeting
with Nakata and Passaro, Nakata informed her that the reason they could not accommodate her
request was that Defendant granted light duty only to those who sustained work-related injuries
and that, because pregnancy was something personal, they would not accommodate her request
for a “personal reason.” (ECF No. 35-1 ¶ 46.) Plaintiff further stated that Passaro confirmed this
statement. (ECF No. 35-1 ¶¶ 16, 46.) Martha Vargas testified that, during her entire employment


                                                  14
        Case 5:19-cv-00400-HSP Document 62 Filed 09/21/20 Page 15 of 23




as HR Coordinator, she could not think of an occasion on which Defendant could not provide a
work assignment to an employee with restrictions, nor could see remember an occasion on which
an employee was accommodated for an injury that occurred outside of work. (ECF No. 35-1 ¶
27.)

               Second, Plaintiff has pointed to inconsistencies in Nakata’s explanation of
whether there was, in fact, no light duty assignment available for Plaintiff. As Operations
Manager, Nakata testified that, when evaluating whether there was work to give to an employee
with restrictions, Vargas would indicate what the restrictions were and Nakata would then inform
Vargas if there was any light duty to meet those restrictions. (Nakata Dep. 25:1-14.) To
determine what light duty was available, Nakata would check with supervisors, production
managers, and customer service managers. (Id. at 26:1-8.) As previously noted, when Plaintiff
first told Nakata of her twenty-five (25) pound lifting restriction, on January 8, 2015, Nakata
immediately told her that Defendant did not have light duty assignments available to
accommodate Plaintiff’s restrictions. (ECF No. 34-1 ¶ 46; ECF No. 35-1 ¶ 46.) In her deposition,
Nakata stated that, even though she knew during the meeting that there were no light duty
assignments available for Plaintiff, she verified this assertion by checking with the warehouse
managers and supervisors afterwards. (ECF No. 34-1 ¶¶ 46-47.) When Plaintiff returned to
Nakata’s office on January 12, 2015 to pick up paperwork, Plaintiff testified that Nakata
informed her that FMLA leave was the only option Defendant could provide to Plaintiff as
Defendant could not accommodate Plaintiff’s light duty request due to her “personal situation”
of pregnancy. (ECF No. 35-1 ¶ 52.) Though Plaintiff stated that she told Nakata that she did not
want to take leave, Nakata could not recall whether there was any light duty work available for
Plaintiff on the day she gave her the paperwork nor does she recall checking whether any such
work was available. (ECF No. 35-1 ¶ 19, 52.) Finally, after Plaintiff’s FMLA leave expired,
Travis Gaito emailed Nakata asking whether there was any work that Plaintiff could perform
pursuant to her restrictions to which Nakata responded that was no available work. (ECF No. 44
at 10.) During Nakata’s deposition, she could not recall any of the steps she took to evaluate
whether there was work available that could meet those restriction. (ECF No. 35-1 ¶ 32; Nakata
Dep. 75:6.) Altogether, this Court finds that Plaintiff has offered sufficient evidence so that a
reasonable factfinder could rationally find Defendant’s justification – that it did not have light
duty assignments available that met Plaintiff’s restrictions – unworthy of credence.


                                                 15
            Case 5:19-cv-00400-HSP Document 62 Filed 09/21/20 Page 16 of 23




                 Addressing the second prong of Fuentes, a plaintiff can demonstrate pretext if she
can demonstrate that discrimination “was more likely than not a motivating or determinative
cause of the adverse employment action.” Fuentes, 32 F.3d at 762. Pretext can be shown this
way by producing evidence that: 1) the employer has previously subjected the plaintiff to
unlawful discriminatory treatment; 2) the employer has discriminated against other members of
the plaintiff’s protected class or other protected categories of persons; or 3) the employer has
treated other, similarly situated persons not of his protected class more favorably. See id. at 365.
For the reasons discussed in this Court’s evaluation of Plaintiff’s prima facie case, we find that
Plaintiff has raised a genuine issue of material fact on this ground as well. As noted above, the
fourth prong of Plaintiff’s prima facie case requires that she demonstrate that Defendant did
accommodate others “similar in their ability or inability to work.” Young, 575 U.S. at 229.
Plaintiff has presented sufficient evidence to establish a genuine issue of material fact as to
whether Brooks and Reyes were similarly-situated in their ability to work, and therefore, treated
more favorably when Defendant accommodated them with light duty assignments.

                 For the foregoing reasons, this Court finds that there exists genuine issues of
material fact as to whether Defendant discriminated against Plaintiff because of or on the basis of
pregnancy in violation of Title VII and the PHRA. Accordingly, Defendant’s motion for
summary judgment is denied on this claim.

              B. Retaliation

                 Plaintiff also maintains that Defendant retaliated against her by terminating her
employment, in violation of Title VII and the PHRA.7 The PHRA makes it unlawful for an
employer to “discriminate in any manner against any individual because such individual has
opposed any practice forbidden by [the PHRA], or because such individual has made a charge,
testified or assisted, in any manner, in any investigation, proceeding or hearing under this [the
PHRA]. 43 Pa. Stat. Ann. § 955. Title VII similarly prohibits an employer from
“discriminat[ing] against any of his employees . . . because he has opposed any practice made an
unlawful employment practice by [Title VII], or because he has made a charge, testified,
assisted, or participated in any manner in an investigation, proceeding, or hearing under [Title


        7
         PHRA retaliation claims are analyzed under the same framework as retaliation claims under Title VII.
Vanderveer v. Fedex Ground Package Sys., Inc., No. 16-1979, 2017 WL 467631, at *5 (E.D. Pa. Feb. 3, 2017).


                                                       16
        Case 5:19-cv-00400-HSP Document 62 Filed 09/21/20 Page 17 of 23




VII].” 42 U.S.C. § 2000e–3. Retaliation claims under the PHRA and Title VII are both subject to
the same burden-shifting analysis that applied to Plaintiff’s discrimination claim. See Neidigh v.
Select Specialty Hosp.-McKeesport, 664 F. App’x 217, 220 (3d Cir. 2016) (explaining that
retaliation claims under Title VII and PHRA are subject to the same burden-shifting framework
as discrimination claims).

                    i. Prima Facie Case

               In order to establish a prima facie case of retaliation, Plaintiff must show that:
“(1) she engaged in activity protected by Title VII; (2) the employer took an adverse
employment action against her; and (3) there was a causal connection between her participation
in the protected activity and the adverse employment action.” Moore v. City of Philadelphia, 461
F.3d 331, 340–41 (3d Cir. 2006)(quoting Nelson v. Upsala Coll., 51 F.3d 383, 386 (3d
Cir.1995)). Defendant contests the first and third prongs of the test.

                             1. Protected Activity

               “With respect to ‘protected activity,’ the anti-retaliation provision of Title VII
protects those who participate in certain Title VII proceedings (the ‘participation clause’) and
those who oppose discrimination made unlawful by Title VII (the ‘opposition clause’).” Id. at
341 (quoting Slagle v. Cty. of Clarion, 435 F.3d 262, 266 (3d Cir. 2006)). Protected “opposition”
activity includes an employee’s filing of formal charges of discrimination against an employer as
well as “informal protests of discriminatory employment practices, including making complaints
to management.” Daniels v. Sch. Dist. of Phila., 776 F.3d 181, 193 (3d Cir. 2015) (citations
omitted). In determining whether a plaintiff adequately opposed discrimination, “we look to the
message being conveyed [by a plaintiff] rather than the means of conveyance.” Curay-Cramer v.
Ursuline Acad. of Wilmington, Del., Inc., 450 F.3d 130, 135 (3d Cir. 2006). “The complaint must
allege that the opposition was to discrimination based on a protected category. . . .” Daniels, 776
F.3d at 193 (citations omitted). When an employee opposes the employer’s activity, “the
employee must hold an objectively reasonable belief, in good faith, that the activity they oppose
is unlawful under Title VII.” Moore, 461 F.3d at 341 (3d Cir. 2006).

               Defendant contends that Plaintiff did not engage in protected activity because,
under Title VII and the PHRA, a request for an accommodation alone is not protected activity in
opposition to discrimination. (ECF No. 34-6 at 12.) Plaintiff responds that she not only requested


                                                 17
        Case 5:19-cv-00400-HSP Document 62 Filed 09/21/20 Page 18 of 23




an accommodation, but filed a charge of discrimination with the Pennsylvania Human Relations
Commission and also opposed unlawful discrimination on two occasions. (ECF No. 35 at 23.)
First, on January 12, 2015 when she received FMLA documentation, Plaintiff informed Nakata
that she did not want to take a leave of absence. Id. Second, on January 26, 2015, Plaintiff asked
Vargas as to why she was being made to go on leave despite being able to work. Id. Plaintiff
argues both of these instances constitute protected activity under Title VII as she “clearly
opposed Defendant’s discriminatory decision not to accommodate her and to place her on forced
leave.” Id.

               We first consider Plaintiff’s two referenced complaints to determine if they can
amount to “informal protests of discriminatory employment practices” that would qualify as
protected opposition activity. In Swanger-Metcalfe v. Bowhead Integrated Support Servs., LLC,
the plaintiff, a pregnant automotive worker, was instructed by her physician to work only in
well-ventilated areas, therefore precluding her from working in the “sand room.” No. 1:17-CV-
2000, 2019 WL 1493342, at *2 (M.D. Pa. Mar. 31, 2019). A human resources officer later
advised the plaintiff’s shift leader that she would be sent home if she did not agree to work in the
sand room. Id. In response, the plaintiff immediately met with both the human resources officer
and shift leader to “seek clarification” and stated that she was told that pregnancy was not a
disability and that she could either work in the sand room or take leave under the FMLA. Id. The
plaintiff was further informed that she could not be relocated to a different position even though
she alleged that other similarly situated employees were routinely moved to different positions
within the facility. Id. The plaintiff argued that she engaged in protected activity because she
“protested [Defendant’s] unlawful conduct at the time they forced her out of work on unpaid
leave.” Id. at *2. The Court found that the plaintiff did not adequately allege facts that support a
reasonable inference that she participated in protected activity because she did not assert that she
sought the meeting to complain of pregnancy discrimination or sex discrimination. Id.

               In Plaintiff’s deposition, when asked whether, on January 12th, she told Nakata
that she did not want to take a leave of absence Plaintiff responded “correct.” (Maldonado Dep.
82:3-5.) When further questioned as to whether she told anyone else that she did not want to take
a leave of absence she responded: “[w]hen I gave [the FMLA paperwork] to Martha Vargas, I
inquired why I have to do this while I could work.” (Id. 82:10-15.) Based on the finding in
Swanger-Metcalfe, this Court concludes that these two statements alone do not amount to


                                                 18
        Case 5:19-cv-00400-HSP Document 62 Filed 09/21/20 Page 19 of 23




protected opposition activity. It must be “possible to discern from the context of the statement
that the employee opposes an unlawful employment practice.” Curay-Cramer v. Ursuline Acad.
of Wilmington, Delaware, Inc., 450 F.3d 130, 135 (3d Cir. 2006)(citing EEOC v. Crown
Zellerbach Corp., 720 F.2d 1008, 1012–13 (9th Cir.1983)). Here, where Plaintiff told two
managers that she did not want to take FMLA leave because she believed she could work, the
statements did not directly accuse defendant of engaging in pregnancy discrimination.

               Notwithstanding the conclusion above, we find that Plaintiff unequivocally
engaged in protected activity by filing a charge of discrimination with the Pennsylvania Human
Relations Commission. Defendant does not contest that such activity is protected under Title VII,
but claims that Plaintiff “for the first time in this case… argues in her Opposition that CDS
retaliated against her for filing a charge of discrimination with the EEOC.” (ECF No. 28 at 10.)
Defendant further maintains that Plaintiff “did not allege any facts related to such a charge in her
complaint” and, thus, urges the Court to not consider “this new factual theory of liability.” Id.
Plaintiff responds that she is not asserting a “new theory of liability” as she asserted a claim of
retaliation in the Complaint. Plaintiff also adds that the charge of discrimination was served on
Defendant and subsequently produced in discovery. (ECF No. 44 at 3.)

               Defendant is correct that Plaintiff cannot introduce new legal theories or claims
through an opposition to a motion for summary judgment. See Phillips v. SEPTA, No. CV 16-
0986, 2018 WL 827440, at *4 (E.D. Pa. Feb. 12, 2018) (citing myService Force, Inc. v. Am.
Home Shield, No. 10-6793, 2013 WL 180287, at *12 (E.D. Pa. Jan. 17, 2013) (“Federal pleading
standards do not allow a party ‘to raise new claims at the summary judgment stage’”) (internal
citation omitted); see also Bell v. City of Phila., 275 Fed. Appx. 157, 160 (3d Cir. 2008) (non-
precedential) (“A plaintiff ‘may not amend his complaint through arguments in his brief in
opposition to a motion for summary judgment.’”)(citations omitted). However, a plaintiff may
introduce new facts into the record at the summary judgment stage. See Bell Atl. v. Twombly,
550 U.S. 544, 563 (2007) (“[O]nce a claim has been stated adequately, it may be supported by
showing any set of facts consistent with the allegations in the complaint.”).

               Plaintiff’s assertion that Defendant retaliated against her for filing a charge of
discrimination is not a new theory of liability, as argued by the Defendant. Under Federal Rule of
Civil Procedure 8(a)(2), a pleading that states a claim for relief must contain a short and plain



                                                 19
         Case 5:19-cv-00400-HSP Document 62 Filed 09/21/20 Page 20 of 23




statement of the claim showing that the pleader is entitled to relief. Fed. R. Civ. P. 8(a)(2).
Specific facts are not necessary, however, the statement must give the defendant fair notice of
what the claim is and the grounds upon which it rests. Bell Atlantic Corp. v. Twombly, 550 U.S.
544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). A plaintiff must plead
“enough facts to state a claim to relief that is plausible on its face.” Id. at 570. Plaintiff’s
Complaint alleges that Defendant “terminated [her] employment based on her sex and pregnancy
and in retaliation for requesting an accommodation for her pregnancy.” (ECF No. 1¶ 17.)
Though Plaintiff does not specifically reference the charge of discrimination, the charge itself
was filed in response to Defendant’s failure to accommodate Plaintiff. Thus, the suggestion that
that Defendant’s failure to accommodate Plaintiff resulted in her filing a complaint with the
PHRC, an act upon which Defendant then retaliated by terminating Plaintiff, is consistent with
the theory of retaliation on which Plaintiff has relied throughout the duration of the lawsuit.

                Defendant lastly argues that, even if this Court considers Plaintiff’s claim that
Defendant terminated her employment in retaliation for filing her charge of discrimination – as
we have done – Defendant is entitled to summary judgment because Plaintiff did not exhaust her
administrative remedies under Title VII or the PHRA. (ECF No. 38 at 11.) Because “there is no
evidence that [Plaintiff] filed a charge with the EEOC or the PHRC alleging that [Defendant]
terminated her employment in retaliation for the filing of her February 5, 2015 EEOC charge,”
Defendant maintains that the court lacks subject matter jurisdiction over this claim. Id. Plaintiff
replies that, subsequent to filing her February 5, 2015 charge, and after her termination, she filed
a second charge on July 14, 2015. (ECF No. 44 at 4.) Though she did not expressly reference
retaliation in her July charge, Plaintiff maintains that “such a claim was within the scope of the
PHRC’s investigation given the fact that the Plaintiff filed a previous Charge . . . five months
prior.” Id.

                A plaintiff must exhaust all administrative remedies prior to bringing a Title VII
claim. Robinson v. Dalton, 107 F.3d 1018, 1020 (3d Cir.1997). The administrative exhaustion
requirement, however, “is tempered by a fairly liberal construction given to EEOC charges.”
Schouten v. CSX Transp., Inc., 58 F. Supp. 2d 614, 616 (E.D. Pa. 1999)(citing Polay v. West Co.,
629 F.Supp. 899, 901 (E.D.Pa.1986)). The failure to check a particular box on an EEOC charge
is not necessarily indicative of a failure to exhaust the mandatory administrative remedies. Id.
(citing Doe v. Kohn Nast & Graf, P.C., 866 F.Supp. 190, 196 (E.D.Pa.1994)). If a plaintiff brings


                                                   20
        Case 5:19-cv-00400-HSP Document 62 Filed 09/21/20 Page 21 of 23




suit based upon allegations that were not included in the EEOC charge, the relevant test in
determining whether the plaintiff was required to exhaust her administrative remedies “is
whether the acts alleged in the subsequent Title VII suit are fairly within the scope of the prior
EEOC complaint, or the investigation arising therefrom.” Antol v. Perry, 82 F.3d 1291, 1295 (3d
Cir.1996) (quoting Waiters v. Parsons, 729 F.2d 233, 237 (3d Cir.1984)).

               In effort to define the scope of a reasonable EEOC investigation, courts have
allowed claims not specifically mentioned in the EEOC charge “where there was a close nexus
between the facts supporting the claims raised in the charge and those in the complaint.” Pourkay
v. City of Philadelphia, No. CIVA 06-5539, 2009 WL 1795814, at *5 (E.D. Pa. June 23,
2009)(citing Howze v. Jones & Laughlin Steel Corp., 750 F.2d 1208, 1212 (3d Cir.1984)). In the
present case, we find that the retaliation claim was within the scope of the PHRC’s investigation
considering that Plaintiff filed a charge for discrimination based on Defendant’s failure to
accommodate her pregnancy and, only five months later, filed a subsequent charge on the same
facts noting her termination.

                           2. Causal Connection

               Though Defendant acknowledges that it took an adverse employment action
against Plaintiff by terminating her, it contends that Plaintiff cannot establish that there was a
causal connection between her filing of the charge of discrimination and her termination. A court
will consider “‘a broad array of evidence’ in determining whether a sufficient causal link exists
[for a plaintiff] to survive a motion for summary judgment.” Daniels, 776 F.3d at 196 (citations
omitted.) The requisite causal connection can be established: (1) by the temporal proximity
between the protected activity and the adverse employment action, (2) by circumstantial
evidence of a “pattern of antagonism” following the protected conduct, or (3) where the
proffered evidence, looked at as a whole, suffices to raise the inference. Kachmar v. SunGard
Data Sys., Inc., 109 F.3d 173, 177 (3d Cir. 1997).

               For temporal proximity alone to establish causation between the protected activity
and retaliatory action, it must be “unduly suggestive.” LeBoon v. Lancaster Jewish Cmty. Ctr.
Ass'n, 503 F.3d 217, 232 (3d Cir.2007). Here, approximately three months passed between
Plaintiff’s filing of her charge of discrimination, on February 5, 2015, and her eventual
termination, on May 13, 2015. The Third Circuit has previously held that “a gap of three months


                                                 21
         Case 5:19-cv-00400-HSP Document 62 Filed 09/21/20 Page 22 of 23




between the protected activity and the adverse action, without more, cannot create an inference
of causation and defeat summary judgment.” Id. at 233 (citing Clark County School Dist. v.
Breeden, 532 U.S. 268, 273–74 (2001)). Thus, we look to whether there is other evidence in the
record sufficient for a reasonable factfinder to determine that Plaintiff’s termination was caused
by the filing of her charge of discrimination. Among the kinds of evidence that a plaintiff can
proffer are intervening antagonism or retaliatory animus, inconsistencies in the employer's
articulated reasons for terminating the employee, or any other evidence in the record sufficient to
support the inference of retaliatory animus. Id. at 232-33 (citing Farrell v. Planters Lifesavers
Co., 206 F.3d 271, 284 (3d Cir.2000)).

                Viewing the record on the whole, this Court finds Plaintiff has presented
sufficient evidence to sustain an inference of retaliation. As noted in our discussion of Plaintiff’s
discrimination claim, inconsistencies exist in Defendant’s explanations for terminating her. See
supra, Section IV(A)(iii). In the termination letter sent to Plaintiff, Defendant explained that it
“did not have any open positions” that she was qualified for that also met her restrictions. (ECF
No. 35-9.) However, when Plaintiff first asked for an accommodation, she testified that both
Nakata and Passaro stated that light duty positions were granted only to those who sustained
work-related injuries and that, because pregnancy was something personal, they would not
accommodate her request for a personal reason. See supra, Section IV(A)(iii) Further, Nakata
provided inconsistent explanations as to whether she took any steps to determine whether light
duty was available for Plaintiff and whether Plaintiff could have performed light duty
assignments provided to two similarly situated employees just prior to Plaintiff’s termination.
See supra, Section IV(A)(iii). When Gaito emailed Nakata on May 8, 2015 asking if there was
any work available for Plaintiff that met her restrictions, Nakata responded only eight minutes
later that there were not. Id. Despite this response, Nakata testified during her deposition that she
could not recall any of the steps she took to evaluate whether there was work available at that
time that met Plaintiff’s restrictions. Id.

                In addition to these statements, Martha Vargas testified that, during her entire
employment as HR Coordinator, she could not think of an occasion on which Defendant could
not provide a work assignment to an employee with restrictions, nor could see remember an
occasion on which an employee was accommodated for an injury that occurred outside of work.
(ECF No. 35-1 ¶ 27.) Passaro also recalled an employee who, after having multiple back


                                                 22
        Case 5:19-cv-00400-HSP Document 62 Filed 09/21/20 Page 23 of 23




surgeries, was granted light duty for a significant period of time. (Passaro Dep. 40:10-41:12.)
The employee was restricted to lifting about “two pounds,” he could not “really stand,” and had
to be driven “a lot of times” on a golf cart “between the office and the door.” (Id. 41:20-42:24.)

               Overall, the proffered evidence, viewed in its entirety, suffices to raise an
inference of retaliation. A reasonable factfinder could conclude that, after Plaintiff filed her
charge of discrimination while on FMLA leave, Defendant decided to terminate her because of
that action, and not because it could not accommodate her with light duty assignments.
Accordingly, considering the evidence in the light most favorable to Plaintiff, we find that she
has established a prima facie case of retaliation under Title VII and the PHRA.

                   ii. Defendant’s Articulated Reasons and Pretext

               As previously discussed in this Court’s analysis of Plaintiff’s discrimination
claim, Defendant maintains that it terminated Plaintiff because (1) Plaintiff could not physically
perform her role as a warehouse operator, (2) Defendant could not afford to hire someone to
assist her in completing her job duties in her role as warehouse operator, (3) there were no light
duty jobs available that met Plaintiff’s medical restrictions, and (4) Plaintiff had exhausted her
job-protected leave. For the same reasons set forth in Sections IV(A)(ii)-(iii), we find that
Defendant has articulated legitimate, nondiscriminatory reasons for terminating Plaintiff,
however, Plaintiff has offered sufficient evidence to establish a genuine issue of material fact as
to whether the stated reasons are pretextual. Therefore, Defendant’s motion for summary
judgment on Plaintiff’s retaliation claim is denied.

 V. CONCLUSION

               For the foregoing reasons, this Court finds that Plaintiff has come forth with
evidence sufficient to raise a genuine dispute of material fact as to whether Defendant
discriminated against her on the basis of her pregnancy and retaliated against her for filing a
charge of discrimination. Accordingly, Defendant’s Motion for Summary Judgment is DENIED.




                                                 23
